                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-343-FDW

DARRYL BOYD ADKINS,                 )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                        ORDER
FNU MARTIN, et al.,                 )
                                    )
            Defendants.             )
___________________________________ )


       THIS MATTER is before the Court on periodic review of the record and on two pending

motions filed by Plaintiff, (Doc. Nos. 39, 40).

       Plaintiff has filed a “Motion for an Defendants Respond to Plaintiff’s Amended Complaints

and All Motions of Defendants be Dismiss and Denied,” (Doc. No. 39), and “Plaintiff Motion for

an Defendants Respond to Plaintiff’s Amended Complaint and All Motions of Defendants be

Dismiss and Denied,” (Doc. No. 40). In both, he argues that the Defendant has failed to respond

to the Amended Complaint. He asks that judgment be entered in his favor, that Defendant not be

granted any further extensions of time, that all Defendant’s responses be dismissed, and that

Plaintiff be granted access to a video conference before a settlement board.

       Plaintiff’s Motions will be denied. His suggestion that Defendant is in default is incorrect;

Defendant filed an Answer on October 24, 2018. (Doc. No. 38). Plaintiff’s requests for entry of

default judgment and that no further extensions be granted will therefore be denied as moot.

Plaintiff’s requests that all Defendant’s responses be dismissed and that mediation be held, will be

denied. Plaintiff is admonished to stop filing repetitive and frivolous motions.

       The Court also notes that the Answer reflects that Defendant’s correct name is Pamela

                                                  1
Martin. The Clerk of Court shall be instructed to correct Defendant’s name in the record.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Motions, (Doc. Nos. 39, 40), are DENIED for the reasons stated in this

               Order.

       2.       The Clerk of Court is respectfully instructed to substitute Pamela Martin for

                “FNU Martin.”

                                            Signed: November 5, 2018




                                                2
